Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22, 4/3/22, 9/26/19 are considered by the examiner.
Drawings
The drawings submitted on 9/26/19 has been considered.
Claims Analysis
The claim limitation of “nanofibers” will be interpreted as a fiber capable of being measured in nano units.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al. (JP 2004185973) in view of Shi et al. (US Publication 2012/0028086).
Regarding claims 1, 8, The Mikio et al. reference discloses a composite polymer electrolyte membrane with polyimide or polyamide ([0018]) fibers with proton conductive resin. The proton-conducting polymer comprising one of perfluorocarbon polymer compound having an ion exchange group ([0022]) since it comprises excellent proton conductivity and the polymer membranes with average coefficient of linear expansion at 200˚C (which overlaps 20-120˚C) to be -20-20 µm/m * ˚C  which is calculated to be less than 300 ppm/K ([0025], [0040]). The Mikio et al. reference is silent in disclosing that the nanofiber sheet having a basis weight of 1.5 g/m2 or more and 4.0 g/m2 or less, however, Mikio reference discloses polyimide fibers can be targeted or made to have 2.5-5.0 g/m2 ([0024]) basis weight. That is, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
	In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the nanofiber at any given weight basis within the stated range such as 2.5, 3, 3.5, 4 g/m2 since it appears these are controlled variable that is user specified. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Regarding claims 2, Mikio et al. in view of Shi reference discloses  an average coefficient of linear expansion of the nanofiber sheet from 20°C to 120°C in an in-plane direction is 250 ppm/K or less.  
Regarding claim 5, Mikio et al. in view of Shi reference discloses an electrolyte membrane according to claim 1, wherein the nanofiber sheet comprises one or more selected from the group consisting of polyethersulfone, polybenzimidazole, and polyimide ([0025]).  
Regarding claim 6, Mikio et al. in view of Shi reference discloses a thickness of the nanofiber sheet before impregnation with the proton-conducting polymer is 8 µm or more and 28 µm or less (Table 1, base film thickness) and discloses an average fiber diameter of fibers in the nanofiber sheet is 40-2000nm which overlaps the range of 100 nm and 500 nm. It is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al. (JP 2004185973) in view of Shi et al. (US Publication 2012/0028086) in further view of Roelofs et al. (US Publication 2014/0120431).
Regarding claim 4, the Mikio in view of Shi et al. reference discloses the film thickness of the nanofiber sheet in the electrolyte member shrinks in a range of 50-75% (at least Example 1; MD shrinkage at 130˚C) and a ratio of the thickness of the nanofiber sheet to a thickness of the electrolyte membrane is 25% or more and less than 60% (at least in Example 2). The Mikio in view of Shi et al. reference is silent in disclosing the porosity of 75-90%, however, the Roelofs et al. reference discloses a porosity of 75-90% for impregnation of conductive materials. Therefore, it would have been obvious before the effective filing date of the invention to incorporate a porosity of 75-90% as taught by the Roelofs et al. reference for the conductive membrane disclosed by the Shi et al. reference in order to obtain the conductive properties for the membrane.

Claims 1-3 , 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs et al. (US Publication 2014/0120431) in view of Noguchi et al. (US 2010/0234514).
Regarding claims 1, 8, Roelofs et al. reference discloses a composite polymer electrolyte membrane comprising a polyimide, polyethersulfone ([0026]) nanofiber sheet having a basis weight of about 3 g/m2 ([0088]), and a proton-conducting polymer ([0022]) comprising one of perfluorocarbon polymer compound having an ion exchange group ([0032]), the electrolyte membrane having a sheet shape (membrane) in which the proton-conducting polymer and the nanofiber sheet are combined. However, the Roelofs et al. reference is silent in disclosing  an average coefficient of linear expansion of 300 or 250 ppm/K or less from 20°C to 120°C in an in-plane direction of the sheet shape.  However, the Noguchi et al. reference discloses polymer membranes with average coefficient of linear expansion at -80-300˚C (which overlaps 20-120˚C) to be 100ppm/K  (less than 300 ppm/K, [0010]). The Noguchi et al. reference further discloses that the low coefficient of linear expansion is to prevent thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion at -80-300˚C (which incorporates 20-120˚C) to be 100ppm/K which is less than 300 ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
Regarding claim 2, the Roelofs et al. discloses the claimed invention above and further incorporated herein. The Roelofs et al. is silent in disclosing an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 250ppm/K or less, however, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C). At least at the lower range of 0.7-13 to be 100ppm/K  which is calculated to be less than 300 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 250ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
In addition, at the lower range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claims 3 and 7, the Roelofs et al. discloses the claimed invention above and further incorporated herein. The Roelofs et al. reference also discloses a thickness of the membrane to be 20-30 microns ([0087]) which incorporates 15 microns. The Roelofs et al. reference is silent in disclosing both an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 200ppm/K or less and an average coefficient of linear expansion from 20-120 ˚C in an in-plane direction of a sheet shape is 1550ppm/K or less. However, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X (can be interpreted as the in-plane direction of having a thickness) is 0.7-13 at -80-300˚C (which overlaps 20-120˚C). At the lower range of 0.7-13  which is calculated to be less than 200 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 200 ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the same teachings of the Noguchi et al. reference to the other plane not XY direction for the same purposes. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  As a result this will fulfill the limitations of less than 1550 ppm/K having a thickness of 15 microns (incorporated within 10-30 microns).
Regarding claim 9, Roelofs et al. reference discloses a composite polymer electrolyte membrane comprising a polyimide, polyethersulfone ([0026]) nanofiber sheet having a basis weight of about 3 g/m2 ([0088]), and a proton-conducting polymer ([0022]) comprising one of perfluorocarbon polymer compound having an ion exchange group ([0032]), the electrolyte membrane having a sheet shape (membrane) in which the proton-conducting polymer and the nanofiber sheet are combined. However, the Roelofs et al. reference is silent in disclosing  an average coefficient of linear expansion of 250 ppm/K or less from 20°C to 120°C in an in-plane direction of the sheet shape.  
However, the Noguchi et al. reference discloses polymer membranes with average coefficient of linear expansion at -80-300˚C (which overlaps 20-120˚C) to be 100ppm/K  (less than 300 ppm/K, [0010]). The Noguchi et al. reference further discloses that the low coefficient of linear expansion is to prevent thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion at -80-300˚C (which incorporates 20-120˚C) to be 100ppm/K which is less than 300 ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
In addition, the Roelofs et al. reference also discloses a thickness of the membrane to be 20-30 microns ([0087]) which incorporates 15 microns. The Roelofs et al. reference is silent in disclosing an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 1550ppm/K or less, however, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X (can be interpreted as the in-plane direction of having a thickness) is 0.7-13 at -80-300˚C (which overlaps 20-120˚C). At the lower range of 0.7-13  which is calculated to be less than 1550 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 1550ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. The principal arguments are:
In regards to the Applicant’s arguments to the Shi reference stating that Shi is silent in proton-conducting polymers, please refer to the rejection under the Mioki in view of the Shi reference. The Mioki reference discloses proton-conducting polymers and not the Shi reference in the current rejections.
	The Applicants argue, “

    PNG
    media_image1.png
    344
    612
    media_image1.png
    Greyscale


However, the Noguchi reference discloses generic carbon fibers. The limitation carbon is a very broad component and can incorporate any fibers made of any compound with carbon and has been interpreted as such. That is, since polyimide, polyethersulfone and PVF fibers comprises carbon, it can be known as a broad carbon fiber. In addition, the Roelofs reference teaches that additives can be incorporated in the membrane composite. Specifically, the Roelofs reference discloses generic additives with the ability to help reduce degradation of membranes over time ([0108]). The Noguchi reference disclose that adding carbon black with generic carbon fibers will prevent thermal deterioration thus providing stability. It would have been obvious to add the carbon black to composites with carbon fibers in order to prevent degradation. Therefore, the Roelofs in view of Noguchi is applicable.
The Applicant argues, “
    PNG
    media_image2.png
    149
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    125
    577
    media_image3.png
    Greyscale

It appears the Applicant’s argument is subjective. It is unknown what is meant by high structure and what specific ranges entails “very small diameter” and why these specifics wouldn’t be applicable to the Roelofs’ invention. There is insufficient evidence provided by the Applicants how these references wouldn’t be applicable in rejecting the claimed invention. Therefore, these arguments have been considered but are moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725